Citation Nr: 0430702	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1939 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for bilateral 
sensorineural hearing loss and awarded a noncompensable 
rating, effective February 7, 2003.  The veteran was 
scheduled for a Board hearing in June 2004, but it was 
canceled.

The Board notes that the RO denied service connection claims 
for left knee and left heel disabilities in January 2004.  
After the veteran submitted a February 2004 notice of 
disagreement, the RO issued the veteran a July 2004 statement 
of the case, and notified the veteran that in order to 
complete his appeal he had 60 days to file a formal appeal.  
An August 2004 letter from the veteran shows his reports of 
an in-service injury to his left knee and left heel.  There 
is no record, however, of the veteran submitting a formal 
appeal.  Moreover, the only issue listed on the certification 
of appeal is the increased rating for bilateral sensorineural 
hearing loss.  Thus, any issues of service connection for 
left knee and left heal disability are not before the Board 
on appeal.

The Board also refers to the RO a March 2004 letter submitted 
by the veteran, in which he lists five additional 
disabilities.  The record shows an October 2004 VA letter 
asking the veteran to clarify whether he is submitting 
additional service-connection claims for those reported 
disabilities, and if so to submit medical evidence in support 
of his claims.  


FINDINGS OF FACT

Bilateral hearing loss is manifested by no greater than Level 
II hearing loss in the right ear and Level IV hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  



I.  Duty to Notify

The Board notes that the veteran's service medical and 
administrative personnel records are unavailable.  The RO 
informed the veteran in February 2003 that his records might 
have been destroyed in the 1973 fire at the National 
Personnel Records Center.  The RO notified the veteran to 
submit any evidence in his possession in support of his claim 
of service connection for bilateral sensorineural hearing 
loss, and provided a list of alternative sources of evidence 
other than official service records that could be used to 
make a decision on his claim for benefits.  The RO also 
advised him to submit any evidence showing treatment for the 
claimed disability since service, or to provide a properly 
executed release so that VA could request the records for 
him.          

In the April 2003 rating decision, the RO notified the 
veteran why he was entitled to service connection for 
bilateral sensorineural hearing loss, with a noncompensable 
rating.  The June 2003 statement of the case provided the 
laws and regulations pertaining to entitlement to the 
benefits sought, and included a detailed explanation as to 
why the veteran was entitled to service connection with a 
noncompensable rating based on the evidence provided.  

Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board recognizes 
that it has a heightened obligation to assist the veteran in 
the development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

In February 2003, the veteran submitted a 13055 form, so that 
VA could search for his service medical records in the 
Records Management Center by date of treatment.  The RO 
subsequently requested a search for all service medical and 
personnel records, including morning reports and Surgeon 
General's Office (SGO) reports.  In response, the National 
Personnel Records Center (NPRC) mailed one partially burned 
service medical record to the RO and indicated that a fire 
had destroyed the remaining records.  The NPRC also stated 
that although there are alternate records sources that often 
contain information, which can be used to reconstruct parts 
of a lost service record, the type of information requested 
could not be reconstructed in this case.  The Board finds 
that, based on the RO's efforts and the responses from the 
service department, it is reasonably certain that the 
veteran's service medical records are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The veteran notified the RO of private treatment obtained in 
December 2002, and the RO subsequently obtained the records.  
The veteran also submitted a May 2004 letter from a private 
physician.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided the veteran a VA medical examination in 
March 2003, and the examiner rendered a considered medical 
opinion regarding the pertinent issues in this matter.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis 

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating in April 
2003.  In May 2003, the veteran appealed this action, 
asserting that he did not understand the noncompensable 
rating.  He further contends that while serving for seven 
years in the U.S. Air Corps as both an aircraft mechanic and 
flight engineer, he was exposed to excessive noise from the 
radial aircraft engines, and from rifle and machine gun fire.  
He explains that now he continually has to ask people to 
repeat themselves or talk louder, and that he receives 
complaints for having the television or radio volume up too 
high.  He notes that he sought treatment by a private 
physician and was told he needed hearing aids.  Thus, the 
veteran argues that he is entitled an initial compensable 
rating for his service-connected bilateral sensorineural 
hearing loss.  (See written correspondence dated in May 2003; 
and VA Form 9 dated June 2003)

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2004).

A December 11, 2002 private examination report shows 
diagnosis of sensorineural hearing loss.  On audiological 
evaluation, pure tune thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
60
45
LEFT
30
40
55
60
46

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

On a December 27, 2002 private audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
65
65
55
LEFT
40
60
65
70
59

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

On March 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
60
60
50
LEFT
35
55
60
60
53

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

A May 2004 letter written by a private physician shows 
diagnosis of severe downsloping neurosensory hearing loss, 
with speech discrimination of 88 percent in the right ear, 
and 92 percent in the left ear, and speech recognition 
thresholds at 25 decibels.  The physician notes that he 
recommends bilateral hearing aids.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable rating for bilateral sensorineural 
hearing loss.  The March 2003 VA audiometric findings when 
applied to the above cited rating criteria translate to 
literal designations of Level I hearing in both ears.  
Applying the same rating criteria to the December 11, 2002 
private audiometric report, those findings translate to 
literal designations of Level II hearing in the right ear and 
Level I hearing in the left ear.  The December 27, 2002 
private audiometric findings translate into Level II hearing 
loss in the right ear, and Level IV hearing loss in the left 
ear.  Consequently, audiometric findings in the March 2003, 
and two December 2003 examination reports support the 
assignment of a noncompensable (0 percent) hearing disability 
evaluation.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII 
(2002).  Furthermore, the findings noted in the May 2004 
letter do not contradict a noncompensable evaluation.

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the bilateral sensorineural hearing loss received a 
compensable rating.  Thus "staged ratings" are inapplicable 
to this case.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral sensorineural hearing loss.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.




ORDER

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



